Citation Nr: 0713914	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-24 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

6.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

7.  Entitlement to service connection for the residuals of an 
above the knee amputation of the left knee.

8.  Entitlement to service connection for cervical disc 
disease.

9.  Entitlement to service connection for a left shoulder 
disorder.

10.  Entitlement to service connection for right shoulder 
calcific tendonitis.

11.  Entitlement to service connection for the residuals of a 
cerebrovascular accident.

12.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a right 
knee disorder.

13.  Entitlement to service connection for a right knee 
disorder.

14.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  The 
record shows the veteran failed to report, without 
explanation of cause, for a scheduled personal RO hearing in 
October 2006 and his request for a hearing is considered to 
have been withdrawn.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive evidence of record does not demonstrate 
type II diabetes mellitus was manifest during active service 
nor that it developed as a result of an established event, 
injury, or disease during active service.

3.  The persuasive evidence of record does not demonstrate 
diabetic retinopathy was manifest during active service nor 
that it developed as a result of an established event, 
injury, or disease during active service.

4.  The persuasive evidence of record does not demonstrate 
peripheral neuropathy of the right upper extremity was 
manifest during active service nor that it developed as a 
result of an established event, injury, or disease during 
active service.

5.  The persuasive evidence of record does not demonstrate 
peripheral neuropathy of the left upper extremity was 
manifest during active service nor that it developed as a 
result of an established event, injury, or disease during 
active service.

6.  The persuasive evidence of record does not demonstrate 
peripheral neuropathy of the right lower extremity was 
manifest during active service nor that it developed as a 
result of an established event, injury, or disease during 
active service.

7.  The persuasive evidence of record does not demonstrate 
peripheral neuropathy of the left lower extremity was 
manifest during active service nor that it developed as a 
result of an established event, injury, or disease during 
active service.

8.  The persuasive evidence of record does not demonstrate 
residuals of an above the knee amputation of the left knee 
were manifest during active service nor that they developed 
as a result of an established event, injury, or disease 
during active service.

9.  The persuasive evidence of record does not demonstrate 
cervical disc disease was manifest during active service nor 
that it developed as a result of an established event, 
injury, or disease during active service.

10.  The persuasive evidence of record does not demonstrate a 
left shoulder disorder was manifest during active service nor 
that it developed as a result of an established event, 
injury, or disease during active service.

11.  The persuasive evidence of record does not demonstrate 
right shoulder calcific tendonitis was manifest during active 
service nor that it developed as a result of an established 
event, injury, or disease during active service.

12.  The persuasive evidence of record does not demonstrate 
the residuals of a cerebrovascular accident were manifest 
during active service nor that they developed as a result of 
an established event, injury, or disease during active 
service.

13.  In a May 2002 decision the RO denied reopening a claim 
for entitlement to service connection for a right knee 
disorder; the veteran did not appeal.

14.  Evidence added to the record since the May 2002 decision 
is neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Diabetic retinopathy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

6.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

7.  Residuals of an above the knee amputation of the left 
knee were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

8.  Cervical disc disease was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

9.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

10.  Right shoulder calcific tendonitis was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

11.  Residuals of a cerebrovascular accident was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

12.  New and material evidence has been received and the 
claim of entitlement to service connection for a right knee 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by undated correspondence apparently issued in 
February 2002 and in correspondence dated in September 2002, 
prior to the adjudication of his claims.  Additional notice 
was provided in December 2006.  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional VCAA notice including as to these matters was 
provided in December 2006.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence-
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  A review of 
the September 2002 VCAA notice shows the RO identified the 
basis for the denial in the prior decision and provided 
notice that described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  While the VCAA duty to assist requires that VA 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim, the Board finds 
no source of records capable of verifying the veteran's 
allegation as to exposure to herbicides has been identified.  
There is also no medical or scientific evidence indicating 
the veteran's diabetes mellitus was incurred as a result of 
the possible exposure to herbicides and no information as to 
how or where he might have been exposed.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Certain disorders associated with herbicide agent exposure in 
service, including type II diabetes mellitus, may be presumed 
service connected.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Veterans diagnosed with an 
enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds type II 
diabetes mellitus, diabetic retinopathy, peripheral 
neuropathy of the right upper extremity, peripheral 
neuropathy of the left upper extremity, peripheral neuropathy 
of the right lower extremity, peripheral neuropathy of the 
left lower extremity, residuals of an above the knee 
amputation of the left knee, cervical disc disease, a left 
shoulder disorder, right shoulder calcific tendonitis, or 
residuals of a cerebrovascular accident were not manifest 
during active service and did not develop as a result of an 
established event, injury, or disease during active service.  
Service medical records are negative for any complaint, 
diagnosis, or treatment for these disorders and VA and 
private medical records show these disorders were first 
manifest many years after service.  

Service records show the veteran had no foreign or sea 
service and there is no evidence of any service in the 
Republic of Vietnam.  The veteran has provided no information 
indicating how or where he might have been exposed to 
herbicides.  No information has been provided indicating how 
any of these disorders might be related to an established 
event, injury, or disease in service.  The veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a May 2002 decision the RO denied reopening a claim for 
entitlement to service connection for a right knee disorder.  
It was noted, in essence, that no evidence addressing the 
pertinent bases for the previous denial had been submitted.  
The veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

Evidence added to the record since the May 2002 decision is 
neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
claim.  The Board notes that in correspondence dated in 
December 2005 the veteran's private physician stated that the 
veteran had a history of injuries in service and arthritic 
symptoms as a sequelae of his running up and down stairs on 
an aircraft carrier in 1975.  Although this statement appears 
to be inconsistent with the available service medical 
evidence of record, its credibility must be presumed for the 
purpose of reopening the claim.  See Justus, 3 Vet. App. at 
513.  As this information was not considered in prior 
adjudications, the evidence is new and material.  The claim 
for entitlement to service connection for a right knee 
disorder must be reopened.  In light of the inconsistent 
medical evidence of record, the Board finds additional 
development is required prior to review on the merits.

ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.

Entitlement to service connection for diabetic retinopathy is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied.

Entitlement to service connection for the residuals of an 
above the knee amputation of the left knee is denied.

Entitlement to service connection for cervical disc disease 
is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for right shoulder calcific 
tendonitis is denied.

Entitlement to service connection for the residuals of a 
cerebrovascular accident is denied.

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a right knee 
disorder, to this extent, the appeal is allowed.


REMAND

A review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims and of which parties were expected to provide such 
evidence by correspondence dated in September 2002 and 
December 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2006).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In this case, the veteran's service enlistment examination 
noted he sustained a right knee injury prior to service.  
Although he was accepted for service, a March 1976 physical 
evaluation board recommended discharge because of physical 
disability.  The board also found the disorder existed prior 
to service and was not aggravated by service.  There is no 
medical evidence of any specific injury during active 
service.  In light of the recent medical opinion as to 
etiology, the Board finds additional development is required 
for an opinion as to whether a pre-existing right knee 
disorder was aggravated during active service.  

As to the issue of entitlement to special monthly pension, an 
October 2006 VA treatment report noted the veteran had vision 
problems related to his diabetic retinopathy and glaucoma.  
The report shows a vision evaluation was scheduled; however, 
subsequent RO statements indicate the veteran failed to 
report for that examination.  There is no indication the 
veteran was advised that VA regulations provide that when a 
claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2006).  Therefore, an 
addition examination should be scheduled with notice of the 
consequence of any failure to report without good cause.

Accordingly, this case is REMANDED for the following:  

1.  The veteran's claim file should be 
reviewed by an appropriate medical 
specialist for opinions as to (a) whether 
a chronic right knee disability existed 
prior to service and (b) if so, did the 
underlying condition itself, as opposed 
to symptoms, undergo an increase in 
severity beyond the natural progression 
of the disorder during active service.  
The examiner should reconcile any 
opinions given with the other evidence of 
record and provide a complete rationale.

All indicated tests and studies are to be 
performed.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The veteran should be scheduled for a 
VA optometry examination for an opinion 
as to his present visual acuity and any 
contraction of concentric visual field.  
All indicated tests and studies are to be 
performed.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


